Per Curiam,
The appellee, Mary A. Newcomber, purchased from an executor a mortgage owned by his debtor in his lifetime in the amount of $2,000, and paid to him the full consideration, then toot of record an assignment of it. The executor did not reinvest the money for benefit of appellant as he ought to have done. After-wards the executor became insolvent and it is probable the money was lost. Appellant claims the mortgage as of right belonging to him. The court below denied his claim.
The trouble with success of appellant’s contention is, that the executor under the will of testator had full power to sell and assign the mortgage. The purchaser was not answerable to anyone for the proper appropriation of the money ; when she paid to the executor her duty was at an end. The decree is affirmed on the opinion of the court below.